OFFICE        OF THE AlTORNEY          GENERAL        OF TEXAS
                                   AUSTIN




Eonorablo     tiorgr   ii. Shrppard
Coaptrollrr      or F’ubllo Xaoountl
hurtin,     Taxa

Dear Eirr                     Oplnioa   No.     O-1622




           Thir ~111 aokno
atkily! our opinion  as to
my other   zambber cr cap1                                artmmt         0r rub-
Ii0   ?4f4tJr   16    4UthOriZtd                      reward       for    tha ap-
Trahenslon      of    an
Ycrn2nta Annotat
deat the deaitn



                                              th tb      Board’6




                              quoted article    is frcm Title 108 of
                             tdtutea  Of Texas, 1925, ea Em4ad6d
                             LCtb Leglrrlaturr,   1927, Ch. 212, p.
                           the Tax46    bison      Sy4t43.         The    rtstuts
                 orizsr   the mensgrr of thr Prison     Sys-
                 rdr -for the eparthrnsion    of orininalr
eaoaplng rrom the penltratlsry,   the rnounta   to be dr-
trrsined b7 the managrr with thr approval     of the board,
an6 %a be paid 66 dlrsotd by the Imnagrr.”
Eonorsbla         Ceorgr   %. Shsppard,   par4   2



              Obtl0~81~     the statute      teats   a wide latitude
of   6iSOrStiOn     with the manager       of the Texas Frbon         pya-
tam, the LafcIalatura         lridentl~    raco~nlzIn~     the need
tharafor     because or the opportunity            of that  offioIa1
to know tba fact6 ooncarnl~             each Individual.      prisoner,
the lericurncea        of the offrnaa      for whloh oonrioted,
tbe oon4uot and behavior of the conrlot                 and the poa6ib18
dIffloultlaa      llkely    to be faced in 6frectlng          u raoapturs.
We are of the opinion          the Leglslatura       bad full    authority
to grant such prarogetlvr           to the prison manager.
            xa hate e p4Wity     Of authority      in TSX36 upon
thr aubjeot   we are now conaldsrlng.        X8 hevc bean un6ble
to find any rrcant    T4xea decisions      applying   the law
on the rleht   of public orflcers     to recaIva     raw4rd6, but
ws think the folloWinp     uotatlsn     from Texas Jurlapru-
danoa (36 Tax. Jur. 9&9p to be apt:

              "Aa a ganaral     rule,   any person Who
       has ooapliad    with the tars8 cl the offsr
       may raoovar    the reward. Cn the othsr band,
       it I8 settled that a public         ofrlcar    in not
       entltlad   to a retard beyond his legal          rssa
       for eerrlcaa    whloh It was his offlciel         duty
       to perron.      Thu8, u paece orflcer        Who er-
       raetad a criminal       while aotlng     WIthin the
       line or his offlclal        duty cannot recover      a
       rawerd ofrarad     for the arrest      of ruch ot-
       render.    This rule ha6 been deolared          to be
       a sound on4, and it I6 ba6ed upon prinoiplea
       or pub110 policy;       but it does not apply
       where the arrest      was made by thr ofiloar
       as 6 pritate    citizen     and not within the
       line or h16 official        duty.*

            The t6Xt Oite8 the early   C6688 Or Kasllng    P.
Morris,   71 Tax. 58&, 9 S. ‘Z. 739, 10 Aa. St. Rap. 797;
SCUthW86tarn Telegraph    k Talaphona  Co. Y. Priest,   31
cit.   APR. 345, 72 s. K. 241; ~111s Y. stone, 4 Clv.
App. 157, 165, 23 s. H. 405.      Al60 see 38 Tax. Juria.
539.
           In the KaalIng oars,    aupra, the store or de-
fendant blorrir was burglarI6a4;    Morris   orrerrd $1,000
rarard ror the arrsat   and oonrlotlon     of the guilty  per-
4on or pareons.   The pleintirr    Kaallng Wea oonatebla
or tba precinot  where ths crlma oocurrad.        Morris ra-
Honorrbla     Oeorga   H. Sheppard,   psga   3



fused to pey the raward ait8r         Ka6ling   arractad .tba tblaf
and war lnatrumMt~         In obtaining    a oonrlotlon.      The dla-
triot  oourt &era Jud&mant for the dafsndent,            but the Sup-
reme Court rrreraad      and remanded tha oaaa ror trial,          hold-
lng under tha atetutaa        sakiog It tho duty or paaoe officera
to prerarra   tba paeoa and axaouto a11 proorsa           dlreota&    to
them, that   aearohl~      for unknown crlmlnals       wa6 not a part
of t&air offioial     duty, and tbet a oon6tabla         may raoovar     a
rrward for tba lrrsot       and oonvictlon    or a orlalnal      In hla
om praolnot,      the offer    having Induced tha oonatabla        to
makr the raaroh.
               The o6ao of Lllla     v. Stone,   supra, held e county
surveyor      to be entltlad    to fees graatar    than allowed  by
atetutr     for locstiag     and euneyln&    land outalda   hi6 ccunty.

              In the case of Southv~aetern        Telegraph    k Talaphona
Co31pany Y. Prlcst,     aupra, it appears        that tbs telephone
oompenp ofrsrad     a rav:ard ror convlotlon         of any person eullty
of outtlag   its wlrsa in violation       of     a apcolfic    article   or
the panel coda.      The oourt bald that         a constable    v&o ar-
r4sta a parson for a miadama6nor,         in     the discbarge     of his
duties   as en ofrloar,    is not entitled        to e rsward.

           In 611 or ths above Texas oaa4a the Off6r4r             yra6
6 private  ind~ridU61     or corporation.      Thsr8 16 a dIatlnc-
tlon be&wean the right       of en offloar    to teka 4 rawsrd ~I%XI
a private  lndItiduel     for the pertormanor      of his Official
duty and his right      to auoh e reward when orfared      by atatu-
tory authority.      See 5& C. J. 788; United Stat46 v.           etthaw6,
at al, 173 U.S. 361, 19 S. Ct. kl3,          43 L. Ed. 738;    Barry
Y. Crolo,  8 Pa. Dint.     & Co, 54;      Com%onweelth v. O’Brien,
22 Pa. Diet.    1045, i.1 Pa. Co, 255, and other oaaaa cltad
in Corpus Jurla;     2) R. C. L. 112e.

             The United States  Supraze Court ca68 of U. S.
v.  Mettbam,    at al, rupra,  seams analogous       to our situation.
'ha plaintlrra    ~4~4, ona a r4gular     and the othar a special-
ly appointed    U. s. deputy marshal.      Thsy olalnad     five  hun-
dred dollars,    tbo sum of l reward offered        by tha Attorney
Gtnard    ror the arrsst   and conviction     of on4 haa MOWail,
who we6 aoouaed of having bean conoarnad          In ths killing     of
one or more ravanua ofrIoar6.       Tha   OrriOar6    arrs8tad   Uc-
~411, and ha tram tried and oonrlotad.          Suit wee brought
 in oon6aquanoe   of a rafuaal   to pay the reward.        Th6 Court
Honorable      Caorga   8.    ShSPFard,     paea L



or Clalaa      gave judgment      for the plalntirra         an4 the unitad
State6     appralrd.

               In a nlblr      opinion    by     li’hlta, a majority
                                               Suatloa
of  the Oourt held’ tha ofrloara antltlad        to mootar,        af-
ridag    tha court 0r Clalnu,    The oourt       held that a reward
lxpraaaly offered by oomprtrnt le&alatIra             and rxaoutira
authority     for the arraat of a crlnln&l by a pub110 orfleer,
even though it would be thr duty of the officer              to arrest
said Orlmlnal,     IS not oontrary to public pOllOy;           that tha
statute gave the Attorney Oenaral diaoration             t0 whim to
offer the reward and that a general        ortar     of a raward l.~-
oludrd dSPUtf mmrsbalr wh0 bad the right           to take the otrared
reward    for tbs Srr46t;     and that when the reward we8 sang-
tionrd    by an appropriation     act end was within       tha Offar of
the Attorney     Ceaarsl,   it wee raaoarad rrom the provislom
Of other statutas      danyinq, extra oompan6ation       to OffiSara.

          The court further    held that the Attornry  Oaneral
could bare reatrIotad   tbr offer  60 as to oxoluda officers,
an6 such raatrIctIon   nmld  huva bean binding   upon thaa,
but not bavlng ssda such r’C8arf3tlon,   the owrt   bed no
power to Inscrt    it.

               We quota      from Juaticr      V!hlta~a   opinion   in part:

                 “It la undoubted thrt both in England and
         in this oountry       It has been held that It la
         contrary    to pub110 polloy        to rntoroa     in a oourt
         or law, in ravor ar a pub110 orfloSr,               whose duty
         by rlrtua    or his amploymnt          raquIrad    the doing
         or a partloular       sot,   any agrremnt       or oontract
         aadr by thr ofrioar         with a private      lndlvIdu81,
         stipulating     that the offloar        lhoul4 r4081v8 6a
         extra oompanaetion         or reward tor the dolry~ of
         auoh sot.     in agrramant or this oharaotar             was
         cocaidarad     at ooaaon law to be a apaci4a            of
         quarI axtortlon,        and partaking      of the ohamc-
         tar or a brlba.       l + + (citing       oaa4a.)     Thr
         broad differsnor        between    tie right    of an Officer
         to take rrom a prlteta          lndlvldual     a raward or
         ooappuraation    for t&r perromanoo           of hir official
         duty, and the capaolty          0r auoh orriosr       to ra-
         Sai+a a reward l      xpra6al~     authorized     by oomPOt*nt
         1agialatira     authority      and aanotlonad      by the
         lagielatira     offloar     to whom tho laeial*t~~*
.   ’




        Nonorahlr     Georee 8. Cbrppard,       pare 5


               power ha8 drlrgatrd amplo dlrarrtlon    to orrer
               the reward,   Is too obvious to rsqulrb anything
               but rtatrment.w
                      Vpon Inrprotlon      of thr drpartmmtal  ap9roprla-
        tion   bill   (8. E. 427, Aotr      46th   LegialatUra),
                                                               we ilBd th.
        sum of 4375,OOO.OO appropriated       ror aaoh rear or the
        bIennIUm iOr Wonoral     Support and MalntexLanoa; ll#o In-
        oludee~ tramportation,    r8ca turr     oontiagrnt    expense8 and
        liablllty   lnsurenoo  prem
                                  +--hi
                                     urns.        e would 8eem to in-
        oludr thr rewardr authorized       by Artlola   616bz-3.
                     It Is our o9lnIori that If the prison znnna.gor*a
        orfsr    to pay reward8 for the recapture     of rsoaprd oomlcta
        ae wthorlzed     by Article    61662-3, Vernon’8 Annotated  Civil
        statutes,    la a general   on*, there la no prohIbitIon   in our
        law againat    the aocaptsncr    of such reward,  if rarnrd by a
        highway patrolman     or other   b~9loper of the Department ot
        pub110 Saf rty.

                       Trusting   the   alxwr   ratiaraotorily          amwere   your
        inquiry,      we ara,

                                                      Yours      vrry    truly